Citation Nr: 0919964	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  03-28 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for right elbow 
tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1983 to December 1992, to include service in Southwest 
Asia.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision by 
the RO.  In October 2005 a videoconference hearing was held 
before the undersigned; a transcript of this hearing is of 
record.  In March 2006 and July 2008 the case was remanded 
for additional development.

The matter of entitlement to service connection for right 
elbow tendonitis is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if any action is required on his part.


FINDING OF FACT

Allergic rhinitis was not manifested in service, but was 
initially demonstrated years after service; a preponderance 
of the evidence is against a finding that the Veteran's 
current allergic rhinitis is related to his military service.


CONCLUSION OF LAW

Service connection for allergic rhinitis is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With respect to the claim decided herein, the Veteran has 
been advised of VA's duties to notify and assist in the 
development of his claim.  A January 2002 letter from the RO, 
prior to the RO's initial adjudication of this claim in June 
2002, explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and would make reasonable efforts to obtain records 
not held by a federal agency, but that it was the Veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  The Veteran was given ample time to respond to this 
letter or supplement the record.  A May 2006 letter provided 
notice regarding ratings and effective dates of awards.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).

Regarding VA's duty to assist, the Veteran's service 
treatment records (STRs) and available post-service treatment 
records have been secured.  (Of particular note, the Veteran 
reported that he was first treated for allergic rhinitis in 
1995 at the VA clinic in El Paso, Texas.  The Board's July 
2008 remand sought these and any other outstanding VA 
treatment records.  However, no records from 1995 were found.  
The Veteran was informed of this in the May 2009 SSOC.  In 
response, he has provided no additional records or 
arguments.)  There is no further medical evidence to obtain.  
The Board concludes that a VA examination is not necessary.  
In Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, the United States Court of Appeals for the 
Federal Circuit noted that 38 C.F.R. § 3.159(c)(4)(i) 
requires that a claimant establish that he or she has 
suffered an event, injury, or disease in service in order to 
trigger VA's obligation to provide a VA medical examination 
or obtain a medical opinion.  Here, there is no medical 
evidence of findings of allergic rhinitis until several years 
after the Veteran's military service.  A medical opinion is 
not necessary to decide this claim, as such opinion could not 
establish disease or injury in service.  See also Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (the Board is not required 
to accept a medical opinion that is based on the Veteran's 
recitation of medical history).  Accordingly, the Board will 
address the merits of the claim.

II.  Service Connection for Allergic Rhinitis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, service connection may be granted to a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability resulting from an undiagnosed illness, or 
from a medically unexplained chronic multisymptom illness 
that is defined by a cluster of signs or symptoms (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome), or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed below, or from any diagnosed illness which the 
Secretary determines in regulations prescribed under 38 
U.S.C. § 1117(d) warrants a presumption of service 
connection.  The symptoms must be manifest to a degree of 10 
percent or more not later than December 31, 2011.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a medically 
unexplained chronic multisymptom illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran's STRs are silent for complaints or findings 
related to allergic rhinitis.

A December 1994 Persian Gulf Registry examination report 
notes the Veteran's complaints of problems breathing.

A March 2002 VA examination report notes the Veteran's 
complaints of allergic rhinitis since 1991.  He complained 
of: problems breathing through his nose, particularly when 
going to sleep; increased nasal congestion; increased 
sneezing; some dyspnea on exertion but not at rest.  He 
denied receiving any treatment for this condition.  
Examination revealed mildly hyperemic nasal mucosa and mild 
crusting.  There was no swelling, nasal obstruction, or pain 
on palpation of the sinuses.  The diagnosis was allergic 
rhinitis.

During an October 2005 hearing, the Veteran stated that he 
had allergic rhinitis first diagnosed at a VA clinic in 1995.  

Service connection is not warranted for the Veteran's 
respiratory symptoms on a presumptive basis (as a qualifying 
chronic disability resulting from an undiagnosed illness 
under 38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317) because 
the disorder has been attributed to a known clinical 
diagnosis (allergic rhinitis).

With respect to direct service connection, the medical 
evidence of record shows that allergic rhinitis has been 
diagnosed.  However, as noted above, the Veteran's STRs are 
silent for allergic rhinitis, and the first medical evidence 
of such disability is years after service.  The evidence of 
record does not include any medical opinion that the current 
allergic rhinitis is (or might be) related to the Veteran's 
service, and does not suggest that it might be related to his 
service.

The Board has considered the Veteran's own statements to the 
effect that his allergic rhinitis was incurred during his 
military service.  However, because he is a layperson, he is 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine does not apply.  Accordingly, the claim 
must be denied
ORDER

Service connection for allergic rhinitis is denied.


REMAND
 Regarding the claim of service connection for right elbow 
tendonitis, the Veteran contends that such disability was 
incurred in service.  In the alternative, he contends that it 
is due to his service-connected left fourth finger 
disability.  In the July 2008 remand, the Board specifically 
instructed the RO to arrange for the Veteran to be examined 
by a physician with the appropriate expertise to determine 
the presence and likely etiology of any right elbow 
tendonitis.  The examiner was to opine whether it is at least 
as likely as not that any current right elbow tendonitis is 
causally related to the Veteran's service, or was caused or 
aggravated by his service-connected left fourth finder 
disability.  This development was not completed.  In a 
November 2008 opinion, a VA examiner stated that the 
Veteran's right elbow tendonitis was not caused by or related 
to his military service.  However, the VA examiner failed to 
provide the requested opinion as to secondary service 
connection.  

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given that 
the November 2008 VA opinion did not fully conform to the 
Board's remand instructions, the case must be returned to the 
RO.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for the Veteran 
to be examined by an orthopedist to 
determine the etiology of his right elbow 
tendonitis.  The Veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination, and any 
indicated studies or tests should be 
accomplished.  All clinical findings 
should be reported in detail.
Based on review of the Veteran's 
pertinent medical history and with 
consideration of sound medical 
principles, the examiner should provide 
medical advisory opinions responding to 
the following:

(a) Is it at least as likely as not (50 
percent or better probability) that any 
right elbow tendonitis diagnosed was 
caused or aggravated (i.e., chronically 
worsened) by the Veteran's service-
connected left fourth finger disability?  

(b) If the examiner finds that the 
Veteran's right elbow tendonitis was not 
caused, but was aggravated by his 
service-connected left fourth finger 
disability, the examiner should report 
the baseline level of severity of the 
right elbow tendonitis prior to the onset 
of aggravation, or by the earliest 
medical evidence created at any time 
between the onset of aggravation and the 
receipt of medical evidence establishing 
the current level of severity.  If some 
of the increase in severity of the right 
elbow tendonitis is due to natural 
progress, the examiner should indicate 
the degree of such increase in severity 
due to natural progression.  See 
generally 38 C.F.R. § 3.310(b) (effective 
October 10, 2006).

The examiner should explain the rationale 
for all opinions.

2.  The RO should then readjudicate the 
issue of entitlement to service 
connection for right elbow tendonitis, in 
light of all pertinent evidence and legal 
authority.  The provisions of 38 C.F.R. § 
3.310(b) (effective October 10, 2006) 
should be applied.  If the claim remains 
denied, the RO should issue an 
appropriate SSOC and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


